DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2022 has been entered.

Response to Amendment
In an amendment filed 08/18/2022, claims 9 and 10 have been amended, claims 1-8 have been cancelled, and claims 11-13 are newly added.  Currently, claims 9-13 are pending.

Allowable Subject Matter
Claims 9-13 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to OLED pixel threshold voltage compensation to improve display uniformity.
Independent claim 9 distinctly features: 	
	“controlling the pixel driving circuit to be in a data signal writing and threshold voltage compensating phase, wherein a data signal of the data line charges the storage electric capacity through the output end of the second control switch and drives the control end of the first control switch through the second control switch, the first control switch, and the third control switch, when a scanning signal of the scanning line controls the second control switch and the third control switch to turn on, and controlling the pixel driving circuit to be in a light emitting phase, wherein the storage electric capacity outputs voltage to the control end of the first control switch to keep the first control switch turning on to control the organic light emitting diode connected between the first power source signal and the second power source signal to emit light after the scanning signal of the scanning line controls the second control switch to turn off, and wherein the reset signal is at a low electric level, the scanning signal is at a high electric level and the reset signal is still at the low electric level when the scanning signal is turning to be the low electric level from the high electric level in the step of controlling the pixel driving circuit to be in the data signal writing and threshold voltage compensating phase”
The closest prior arts Choi (US 20180212014 A1) teaches threshold voltage compensation as shown in paragraphs 24-50, and Han et al. (US 20080291351 A1) teaches OLED pixel circuitry and its driving method as shown in paragraphs 78-85 and figure 8.
However it either singularly or in combination, fail to fully anticipate or render the above underlined limitations obvious which shows OLED pixel circuit with a threshold voltage compensation process as outlined above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG LIN/Primary Examiner, Art Unit 2626